SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2013 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A G AFISA G ROUP R EPORTS R ESULTS FOR 2Q13 2Q13 sales of R$554 mm exceeded launches of R$461 mm and increased q-o-q Sequential improvement in SoS on higher gross sales and fewer dissolutions 1H13 unit deliveries represented 30% of guidance midpoint Sale of 70% Stake in Alphaville to Blackstone and Pátria IR Contact Info Luciana Doria Wilson Stella Hae Young Hong Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ir 2Q13 Conference Call August 12, 2013 > 8am US EST In English (simultaneous translation from Portuguese) + 1-516-300-1 Code: Gafisa > 9am Brasilia Time In Portuguese +55-11-3728-5971 +55-11-3127-4971 (Brazil) Code: Gafisa Replay: +55-11-3127-4999 (EUA) Code: 89231355 +55-11-3127-4999 (Brazil) Code: 70360883 Webcast : www.gafisa.com.br/ir Shares GFSA3– Bovespa GFA – NYSE Total Outstanding Shares: 435,099,535 1 Average daily trading volume (90 days
